Citation Nr: 1618072	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that in pertinent part denied service connection for bilateral hearing loss and tinnitus. 

In April 2014 the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic claims file. 

During the pendency of this appeal, the claim was converted from a physical claims file to the "Veterans Benefits Management System" and the "Virtual VA" electronic system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

When this case was previously before the Board in June 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In correspondence received in October 2015, the Veteran appears to raise the issue of entitlement to an increased rating for bilateral pes planus.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

New evidence has been added to the electronic claims file regarding the issues on appeal since the issuance of a supplemental statement of the case in January 2016.  No waiver of jurisdiction for the evidence has been received.  To this point, the Veteran submitted a personal statement and a lay statement in February 2016, noting that he waived "nothing."  Waiver of evidence added to the claims file is automatic for appeals perfected February 2, 2013 or later.  As the Veteran perfected his claim before that date and there is no waiver in the claims file, the Board must remand this new evidence for consideration by the AOJ. 

Accordingly, the case is REMANDED for the following action:


Readjudicate the issues on appeal to include consideration of the additional evidence of record submitted since the last supplemental statement of the case.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

